EXHIBIT 10.1

 

BOARD ADVISER AGREEMENT

﻿

This Board Adviser Agreement (the “Agreement”) is made effective as of
January 29, 2020 (the “Effective Date”) by MSC Industrial Direct Co., Inc., a
New York corporation (the “Company”), and Roger Fradin (the “Adviser”).

﻿

RECITALS

﻿

WHEREAS, the Adviser served as a member of the Company’s Board of Directors (the
“Board”) and did not stand for re-election at the Company’s 2020 Annual Meeting
of Shareholders; and

﻿

WHEREAS, the Board desires to obtain the advice and counsel of the Adviser
regarding the Company’s business and strategy and the industrial distribution
sector, including insight relating to the Company’s customer base; and

﻿

WHEREAS, the Board would like to engage the Adviser to act as an adviser to the
Board, and the Adviser is willing to provide advice and services to the Board on
the terms and conditions of this Agreement.

﻿

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

﻿

1.    Service as an Adviser.  The Adviser shall serve as an adviser to the
members of the Board and senior management on a non-exclusive basis for the term
of this Agreement.  The Adviser shall perform services hereunder as an
independent contractor and not as an employee, agent, joint venturer or partner
of the Company.  The Adviser shall have no power or authority to act for,
represent or bind the Company or its affiliates in any manner whatsoever, except
as may be expressly agreed on each occasion, in writing, by the Company and the
Adviser.  The Adviser agrees to take no action that expresses that the Adviser
has such power or authority, and the Adviser shall use reasonable efforts to not
take any action that would imply to a reasonable person that the Adviser has
such power or authority.

﻿

2.    Duties.  During the term of this Agreement, the Adviser will use his
commercially reasonable efforts to provide advice and counsel to the members of
the Board and senior management as may be reasonably requested from time to time
by the Board or the Chief Executive Officer of the Company, including advising
on the Company’s business and strategy and the industrial distribution sector,
including insight relating to the Company’s customer base.  At the Board’s
request, the Adviser shall attend and participate in Board meetings, in his
capacity as an adviser and without any right to vote on matters submitted to a
vote of the Board.  In addition, the Adviser shall be available upon reasonable
advance notice to provide telephonic guidance and consultation to members of the
Board and the Company’s Chief Executive Officer.  The Adviser will report
directly to the Board or the Company’s Chief Executive Officer in the course of
performing the Adviser’s duties, unless otherwise expressly directed by the
Board.

﻿

3.    Term.  The term of this Agreement will begin on the Effective Date and
will continue for a period of 12 months after the Effective Date.  The term
shall renew automatically for consecutive 12-month periods, unless either party
provides notice of intent not to renew in writing to the other party at least 30
days prior to the applicable renewal date.  Either party may terminate this
Agreement upon giving the other party 30 days’ prior written notice of such
termination.  In the event this Agreement is terminated by either party, the
Company shall pay pro rata fees and unpaid expenses through the termination date
to the Adviser promptly thereafter.

﻿

4.    Compensation.  As compensation for the Adviser’s services under this
Agreement, the Company shall pay to the Adviser (i) a cash retainer fee of
$55,000, payable quarterly in arrears and (ii) an additional fee of $2,000 for
each Board meeting attended.  In addition, the Adviser shall receive an annual
grant of restricted stock units (“RSUs”) on the Effective Date and each renewal
date with a grant date value of $120,000, which RSUs will vest one-half on the
first anniversary of the grant date, and one-half on the second anniversary of
the grant date.  The



--------------------------------------------------------------------------------

 

 

RSUs will be granted under and subject to the provisions of the Company’s
omnibus incentive plan and the Company’s standard form of award instrument.

﻿

5.    Expenses.  The Company agrees to promptly reimburse the Adviser for
reasonable out-of-pocket expenses incurred in connection with the Adviser’s
services, provided that the Adviser shall provide appropriate documentation of
all expenses, all in accordance with the Company’s standard practices.

﻿

6.    Indemnification.  In the performance of services, the Adviser shall be
obligated to act only in good faith, and shall not be liable to the Company for
errors in judgment that are not the result of intentional misconduct.  The
Company agrees to indemnify and hold harmless the Adviser from and against any
and all losses, claims, expenses, damages or liabilities, joint or several,
(including the costs of any investigation and all reasonable attorneys’ fees and
costs) to which the Adviser may become subject or incurred by the Adviser, to
the fullest extent lawful, in connection with any pending or threatened
litigation, legal claim or proceeding arising out of or in connection with the
services rendered by the Adviser under this Agreement; provided, however, that
the foregoing indemnity shall not apply to any such losses, claims, related
expenses, damages or liabilities arising out of the Adviser’s intentional
misconduct, fraud, or material breach of this Agreement.  The terms and
provisions of this Section 6 shall survive termination or expiration of this
Agreement.

﻿

7.    Confidential Information.

﻿

7.1    As used in this Agreement, “Confidential Information” means any and all
confidential or proprietary technical, trade and business information furnished,
in any medium, or disclosed in any form or method, including orally, by the
Company to the Adviser during Adviser’s employment with the Company or during
the term of this Agreement, or discovered by the Adviser through any means,
including observation, including, but not limited to, information about the
Company’s employees, officers, directors, suppliers, customers, affiliates,
businesses and business relationships; financial data, financial projections,
business plans, capabilities, trade secrets, and such other information normally
understood to be confidential or otherwise designated as such in writing by the
Company, as well as information discerned from, based on or relating to any of
the foregoing which may be prepared or created by the Adviser.  Confidential
Information shall not include:

﻿

(i)         information that is publicly available as of the date of this
Agreement; or

﻿

(ii)        information that subsequently becomes publicly available or
generally known in the industry through no fault of the Adviser, provided that
such information shall be deemed Confidential Information until such time as it
becomes publicly available or generally known.

﻿

7.2    The Adviser shall retain all Confidential Information in confidence and
shall comply with any and all procedures adopted from time to time to protect
and preserve the confidentiality of any Confidential Information.  The Adviser
shall not at any time, during or after the term of this Agreement, directly or
indirectly, divulge, use or permit the use of any Confidential Information,
except as required by the Adviser’s services under this Agreement.  Adviser
agrees to employ reasonable steps to protect Confidential Information from
unauthorized or inadvertent disclosure.  Upon expiration or termination of this
Agreement and upon the Company’s request during the term of this Agreement, the
Adviser shall promptly destroy, or return at the Company’s option and expense,
any and all tangible Confidential Information (whether written or electronic) to
the Company, including all copies, abstracts or derivatives thereof.

﻿

7.3    The Adviser recognizes that the Company has received and in the future
will receive from third parties their confidential or proprietary information
subject to a duty on the Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes.  The Adviser agrees
that, during the term of this Agreement and thereafter, the Adviser owes the
Company and such third parties a duty to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person, firm or corporation or to use it except as necessary in carrying out
the services for the Company under this Agreement consistent with the Company’s
agreement with such third party.





2

 

--------------------------------------------------------------------------------

 

 

﻿

7.4    The terms and provisions of this Section 7 shall survive termination or
expiration of this Agreement.

﻿

8.    Restrictions on Trading in the Company’ Stock.  The Adviser acknowledges
and agrees that he will be subject to the provisions of the Company’s Insider
Trading Policy, as in effect from time to time (the “Insider Trading Policy”),
and will be a “Covered Person” as defined in the Insider Trading Policy.  In
addition, the Adviser acknowledges and agrees that he will be subject to the
Blackout Periods applicable to Designated Insiders under the Insider Trading
Policy and pre-clearance of trades required of designated insiders under the
Insider Trading Policy.  The Adviser further acknowledges and agrees that the
foregoing restrictions will apply to his Family Members/Controlled Entities, as
such term is defined in the Insider Trading Policy. 

﻿

9.    Publicity.  The Company shall have the right to use the name, biography
and photo of the Adviser on the Company’s website, marketing and advertising
materials during the term of this Agreement.

﻿

10.    Other Relationships.  The Company acknowledges that the Adviser may serve
as an officer or director of other companies.  During the term of this
Agreement, the Adviser shall provide the Company with prior written notice of
any changes in the Adviser’s affiliations and of any changes in circumstances
that could raise a potential conflict of interest as provided in the Company’s
Code of Business Conduct. 

﻿

11.    Authority; No Conflicts.  Each party respectively represents and warrants
that it or he has all requisite power and authority to enter into this Agreement
and that the execution, delivery and performance of this Agreement does not and
will not result in any violation of, be in conflict with, or constitute a
default under any agreement or other instrument to which such party is bound.

﻿

12.    Notices.  All notices and all other communications hereunder shall be in
writing and shall be deemed given if delivered personally or sent by registered
or certified mail, postage prepaid (return receipt requested), sent by facsimile
(receipt of which is confirmed) or sent by a nationally recognized overnight
courier (receipt of which is confirmed) to a party at the following addresses
(or at such other address for a party as shall be specified by like notice):

﻿

If to the Adviser: the address set forth on the signature page.

If to the Company:

MSC Industrial Direct Co., Inc.
75 Maxess Road
Melville, New York 11747
Attn: General Counsel
Facsimile: (516) 812-1175

﻿

Each such notice or other communication shall be effective at the time of
receipt if delivered personally or sent by facsimile (with receipt confirmed) or
nationally recognized overnight courier (with receipt confirmed), or three (3)
business days after being mailed, registered or certified mail, postage prepaid,
return receipt requested.

﻿

13.    Parties in Interest.  This Agreement is made solely for the benefit of
the Adviser and the Company.  No other person shall acquire or have any right
under or by virtue of this Agreement.

﻿

14.    Entire Agreement; Amendments; Severability; Counterparts; Construction of
Agreement.  This Agreement constitutes the entire agreement and understanding of
the parties, and supersedes any and all previous agreements and understandings,
whether oral or written, between the parties with respect to the matters set
forth in this Agreement.  No provision of this Agreement may be amended,
modified or waived, except in a writing signed by the parties.  The invalidity
or unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision, and if any restriction in
this Agreement is found by a court to be unreasonable or unenforceable, then
such court may amend or modify the restriction so it can be enforced to the
fullest extent permitted by law.  This Agreement may be executed by electronic
signature in any number of counterparts, each of



3

 

--------------------------------------------------------------------------------

 

 

which together shall constitute one and the same instrument.  No provision of
this Agreement shall be construed against either party as the drafter
thereof.  The titles of the Sections of this Agreement are for convenience of
reference only and in no way define, limit, extend, or describe the scope of
this Agreement or the intent of any of its provisions.

﻿

15.    Governing Law; Jurisdiction.  This Agreement shall be governed by and
construed in accordance with the laws of New York, without giving effect to
conflict of law principles.  Any legal action or other legal proceeding relating
to this Agreement or the enforcement of any provision of this Agreement will be
brought or otherwise commenced in any state or federal court sitting in the
Borough of Manhattan of the City of New York.  Each party hereto agrees to the
entry of an order to enforce any resolution, settlement, order or award made
pursuant to this Section 15 by the state and federal courts sitting in the
Borough of Manhattan of the City of New York and in connection therewith hereby
irrevocably waives, and agrees not to assert by way of motion, defense, or
otherwise, in any such action or proceeding, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that the action or proceeding is
brought in an inconvenient forum, that the venue of the action is improper, or
that this Agreement or the transactions contemplated by this Agreement may not
be enforced in or by any of the above-named courts.

﻿

[Signatures follow on next page]





4

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

﻿

 

 

 

MSC INDUSTRIAL DIRECT CO., INC.

 

 

 

By:

/s/ Steve Armstrong

 

Name:

Steve Armstrong

 

Title:

Senior Vice President, General Counsel and Corporate Secretary

﻿

 

 

﻿

 

/s/ Roger Fradin

﻿

 

Roger Fradin

﻿

 

75 Juniper Drive

﻿

 

Atherton, CA  94027

﻿



5

 

--------------------------------------------------------------------------------